 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    FORREST KENDRID,                                 No. 2:18-cv-1612 AC P
12                      Plaintiff,
13           v.                                        ORDER
14    N. AGUILERA,
15                      Defendants.
16

17          By order filed June 19, 2019, this case was referred to the Post-Screening ADR Project

18   and the case was stayed for 120 days. ECF No. 17. A settlement conference was held on

19   September 26, 2019, and the parties did not reach an agreement. ECF No. 23.

20          Accordingly, IT IS HEREBY ORDERED that:

21          1. The stay of this action, commenced June 19, 2019 (ECF No. 17), is LIFTED.

22          2. Within twenty-one days of the filing of this order, defendant shall file a response to

23   the complaint.

24   DATED: October 8, 2019

25

26

27

28
